UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                     No. 12-4050


                                  THOMAS FOGLIA,
                     In the Name of the United States Government
               pursuant to the False Claims Act, 31 U.S.C. Section 3730;
                       the State of New JerseyFalse Claims Act,
        Title 2A of the New Jersey Statutes and amending 3 P.L. 1968, C. 413;
       The State of Texas pursuant to TEX.HUM.RES.CODE Sec. 36.001-26.117
               and individually pursuant to the New Jersey Conscientious
                   Employee Protection Act, N.J.S.A. 34:19-1 et Seq.,
                                                      Appellant

                                          v.

                     RENAL VENTURES MANAGEMENT, LLC
                         __________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                               (D.C. No. 1-09-cv-01552)
                      District Judge; Honorable Noel L. Hillman
                             ________________________

Before: McKEE, Chief Judge, SMITH, AND SLOVITER, Circuit Judges

                                      ________

                                      ORDER
                                      ________

        It is hereby ORDERED that the Opinion filed on June 6, 2014 is vacated and an
amended opinion shall be filed simultaneously with this Order. The revised opinion does
not alter the June 6, 2014 judgment.

                                                     By the Court,
                                                     s/ Dolores K. Sloviter
                                                     Circuit Judge
Dated: June 10, 2014
PDB/cc: All Counsel of Record